DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9, 16-19, and 22-24 are directed to an allowable process of applying a protective lining to a peritoneum. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-15 and 20-21, directed to distinct and mutually exclusive process steps of applying and attaching the protective lining, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/29/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Andrea D. Merin on 12/31/20.
The application has been amended as follows: 
Claim 18 has been cancelled. 
1.	(Currently amended)  A method of applying a protective lining to a peritoneum, the method comprising:
elevating an abdominal wall including a peritoneum away from viscera to create a working space;
performing an active surgical intervention involving the created working space, wherein the active surgical intervention is selected from the group consisting of: a preperitoneal hernia repair, an intraperitoneal hernia repair, a cholecystectomy, an appendectomy, splenectomy, and a nephrectomy; and
prior to the act of performing an active surgical intervention, applying a protective lining to at least a portion of the peritoneum in the working space to prophylactically prevent shredding, tearing, or other injury to the peritoneum, protect and/or preserve the fidelity of the peritoneum, add stability to the peritoneum, and/or facilitate incision formation and/or closure of the peritoneum, the protective lining being attachable to the peritoneum and remaining attached to the peritoneum after the active surgical intervention to minimize or prevent post-operative adhesion and/or prevent discomfort.

3.	(Currently amended)  The method of claim 2, wherein the act of applying a pre-formed protective lining includes providing the pre-formed protective lining on an expandable delivery device 

the pre-formed protective lining includes inflating the balloon such that the pre-formed protective lining contacts the at least a portion of the peritoneum.

25.	(New) A method of applying a protective lining to a peritoneum, the method comprising:
elevating an abdominal wall including a peritoneum away from viscera to create a working space;
performing an active surgical intervention involving the created working space; and
prior to the act of performing an active surgical intervention, applying a protective lining to at least a portion of the peritoneum in the working space, the protective lining being attachable to the peritoneum;
wherein the act of applying a protective lining includes applying a pre-formed protective lining to the at least a portion of the peritoneum, the pre-formed protective lining including a transferable film having an adhesive to attach the transferable film to the peritoneum, the adhesive being moisture activated;
wherein the pre-formed protective lining is arranged to remain attached to the peritoneum after the active surgical intervention to minimize or prevent post-operative adhesion and/or prevent discomfort.

26.	(New)  The method of claim 25, wherein the step of elevating the abdominal wall includes elevating the abdominal wall via an expandable balloon.

27. 	(New) The method of claim 25, wherein the act of applying the pre-formed protective lining includes applying the protective lining prior to the act of elevating the abdominal wall.

28.	(New) The method of claim 25, wherein the protective lining is arranged to resemble native peritoneum tissue.

29.	(New)  The method of claim 25, wherein the active surgical intervention is a laparoscopic procedure or a robotic assisted surgical procedure.

30.	(New)  A method of applying a protective lining to a peritoneum, the method comprising:
elevating an abdominal wall including a peritoneum away from viscera to create a working space;
performing an active surgical intervention involving the created working space, wherein the active surgical intervention is selected from the group consisting of: a preperitoneal hernia repair, an intraperitoneal hernia repair, a cholecystectomy, an appendectomy, a splenectomy, and a nephrectomy; and
prior to the act of performing an active surgical intervention, applying a protective lining to at least a portion of the peritoneum in the working space via an expandable balloon, the protective lining being attachable to the peritoneum and remaining attached to the peritoneum after removal of the expandable balloon and after the active surgical intervention.

31.	(New)  The method of claim 30, wherein the act of applying the protective lining includes applying a pre-formed protective lining to the at least a portion of the peritoneum.

32.	(New)  The method of claim 31, wherein the pre-formed protective lining includes a transferable film.

33.	(New)  The method of claim 30, wherein the act of applying the protective lining includes inflating the expandable balloon such that a pre-formed protective lining contacts the at least a portion of the peritoneum.

34.	(New)  The method of claim 30, wherein the step of elevating the abdominal wall includes elevating the abdominal wall via the expandable balloon.

35.	(Original) The method of claim 30, wherein the protective lining is arranged to resemble native peritoneum tissue.

Reasons for Allowance
Claims 1-17 and 19-35 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of a method of applying a protective lining to a peritoneum that includes the combination of recited limitations in claims 1, 25, and 30.
As to claim 1, the art of record [Moll, Solomon, Wallace, Solecki, and Keane] alone or in combination, combined with the remainder of the claim limitations, does not disclose the method step of: the protective lining remaining attached to the peritoneum after the active surgical intervention to minimize or prevent post-operative adhesion and/or prevent discomfort.
As to claim 25, the art of record [Moll, Solomon, Wallace, Solecki, and Keane] alone or in combination, combined with the remainder of the claim limitations, does not disclose the method step of: wherein the pre-formed protective lining is arranged to remain attached to the peritoneum after the active surgical intervention to minimize or prevent post-operative adhesion and/or prevent discomfort.
As to claim 30, the art of record [Moll, Solomon, Wallace, Solecki, and Keane] alone or in combination, combined with the remainder of the claim limitations, does not disclose the method step of: the protective lining remaining attached to the peritoneum after removal of the expandable balloon and after the active surgical intervention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                       
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771